United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3378
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Willie L. Pittman,                     * Western District of Missouri.
                                       *
            Appellant.                 *        [UNPUBLISHED]
                                  ___________

                             Submitted: October 4, 2005
                                Filed: October 10, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Willie Pittman pleaded guilty to possessing five or more grams of a mixture
containing cocaine base with intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(B). Prior to the entry of Mr. Pittman’s guilty plea, the
government filed an information under 21 U.S.C. § 851 notifying the district court1
that Mr. Pittman was subject to increased penalties. The district court thereafter
imposed the mandatory minimum sentence dictated by the admitted-to drug quantity
and Mr. Pittman’s prior felony drug-trafficking conviction – 120 months'

      1
       The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
imprisonment and 8 years' supervised release. On appeal, Mr. Pittman’s counsel,
filing a brief under Anders v. California, 386 U.S. 738 (1967), has moved to
withdraw. For reversal, he raises one issue: that the government should not have
been permitted to file its section 851 information.

       Counsel’s argument fails: the government properly filed its information, and
the prior conviction increased the sentence under section 841(b)(1)(B) to a minimum
of 10 years. We also find no error under Blakely v. Washington, 124 S. Ct. 2531
(2004), or United States v. Booker, 125 S. Ct. 738 (2005), as Mr. Pittman’s sentence
was mandated by statute. See United States v. Alvarado-Rivera, 412 F.3d 942, 946
n.3 (8th Cir. 2005) (defendant’s Sixth Amendment rights not violated where
defendant admitted responsibility for drug quantity); United States v. Bolanos,
409 F.3d 1045, 1049 (8th Cir. 2005) (no Blakely error where sentence was based on
statutory mandatory minimum rather than use of Guidelines); United States v.
Thomas, 398 F.3d 1058, 1064 (8th Cir. 2005) (prior felony conviction used to
increase statutory minimum penalties does not implicate Blakely).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no other nonfrivolous issues. Accordingly, we affirm the
sentence and grant counsel’s motion to withdraw.
                      ______________________________




                                        -2-